LOAN TRANSFER, GUARANTEE AND WARRANT AGREEMENT




This Agreement dated effective the ____ day of April, 2012 (the “Effective
Date”)




AMONG:


KALAMALKA PARTNERS LTD., a British Columbia corporation with an office at Suite
101, 2903 35th Avenue, Vernon, BC V1T 2S7


(“Kalamalka”)


AND:


VAMPT BEVERAGE CORP., a Canadian corporation having an addressat 30084 RPO
Glenmore, Kelowna, BC  V1V 2M4


(“Vampt Canada”)


AND:


VAMPT BREWING COMPANY LIMITED, a Nevada corporation having an office c/o Suite
1820, 9225 West Georgia Street, Vancouver, BC  V6C 3L2


(“Vampt Brewing”)


AND:


VAMPT BEVERAGE USA, CORP., a Nevada corporation having an office c/o Suite 1820,
9225 West Georgia Street, Vancouver, BC  V6C 3L2


(“Vampt USA”)




BACKGROUND:


A. 
On or about August 11, 2011, Kalamalka, as agent for a syndicate of lenders (the
“Lenders”), arranged an operating loan facility of up to $2,000,000 (the
“OriginalLoan”) from the Lenders to Vampt Canada and Vampt Brewing jointly (the
“Debtors”).



B. 
The terms of the Loan are governed by the various promissory notes of the
Debtors in favour of each Lender, an agency and interlender agreement dated
August 11, 2011 (the “AgencyandInterlenderAgreement”) and related Security
(defined below).



C. 
As of the date hereof, a total of USD$600,000 has been advanced by the Lenders
under the Original Loan as principal.

 
 
 
1

--------------------------------------------------------------------------------

 
 
D. 
At the time of the Original Loan, Vampt Canada granted to Vampt Brewing an
exclusive license for the territory of the United States to use certain
trademarks, recipes and other intellectual property related to the manufacture
and sale of alcoholic beverage products (the “IP”).  Vampt Canada had also
granted Vampt Brewing an exclusive distribution right for the United States in
relation to certain Vampt beverage products.



E. 
Vampt Canada has advised Kalamalka that Vampt USA is the beneficial owner of all
of the issued and outstanding shares in Vampt Brewing and that pursuant to a
technology transfer agreement dated November 25, 2011, as amended on December
31, 2011, Vampt USA acquired Vampt Canada’s interest in the IP.



F. 
Pursuant to an agreement and plan of merger dated December 8, 2011 (the
“MergerAgreement”), as amended form time to time, among Vampt USA, VB
Acquisition Corp., and Coronado Corp. (“Coronado”), Vampt USA and VB Acquisition
Corp. have agreed to merge,whereby the separate corporate existence of VB
Acquisition Corp. shall cease and Vampt USA shall continue as the surviving
corporation of the merger (the “Merger”).



G. 
The Debtors have requested that Kalamalka, on behalf of the Lenders, agree to
accept Vampt USA in place of Vampt Canada as co-debtor together with Vampt
Brewing under the replacement loan (the “ReplacementLoan”).



NOW THEREFORE, in consideration of the premises contained in this Agreement, and
other good and valuable consideration, the parties agree as follows:
 
I.  INTERPRETATION
 
1.01  Definitions.   In this Agreement, the following terms will have the
following meanings:
 
(a)  
“ABC Brewing Agreement” means the brewing agreement dated August 5, 2011 between
Associated Brewing Company, Inc. and Vampt Brewing;

 
(b)  
“BusinessDay” means a day that is not a Saturday, Sunday, or statutory holiday
in British Columbia;

 
(c)  
“Coronado Exchange Warrants” means the warrants for common shares of Coronado as
set out in Section 5.02 of this Agreement;

 
(d)  
“Pledged Shares” means all of the issued and outstanding shares of Vampt
Brewing, as pledged by Vampt Canada to Kalamalka pursuant to a share pledge
agreement dated August 11, 2011;

 
(e)  
“Security” means the security granted to Kalamalka and the Lenders including,
without limitation, the following:



(i)  
asecurity agreement dated August 11, 2011 made by Vampt Brewing in favour of
Kalamalka, in its capacity as agent for the Lenders, for which a financing
statement was registered in the British  Columbia Personal Property Registry on
August 5, 2011 under base registration number 286914G;



(ii)  
a pledge and security agreement dated August 11, 2011 made by Vampt Canada in
favour or Kalamalka, in its capacity as agent for the Lenders,for which a
financing statement was registered in the British  Columbia Personal Property
Registry on August 5, 2011 under base registration number 286912G;

 
 
2

--------------------------------------------------------------------------------

 
(iii)  
a UCC-1 Financing Statement filed against Vampt Brewing in the State of Nevada
on August 9, 2011 under document number 2011020915-89;



(iv)  
a UCC-1 Financing Statement filed against Vampt Canada in the State of Nevada on
August 9, 2011 under document number 2011020914-6; and



(v)  
a UCC-1 Financing Statement filed against Vampt Brewing in the State of
Wisconsin on August 9, 2011 under document number 110009760628.

 
1.02  Headings.   Headings are used in this Agreement for convenience of
reference only and will not affect the construction of this Agreement.
 
1.03  Gender & Plural.   In this Agreement, a reference to the singular will
include the plural and vice versa.  A reference to a gender will include the
other genders.
 
1.04  Schedules.   The following schedules are hereby incorporated into and form
a part of this Agreement:
 
(a)  
Schedule A –Form of Guarantee.

 
II.  TERM
 
2.01  Term.   The term of this Agreement will commence on the Effective Date and
continue until the date that all amounts due and owing under the Replacement
Loan are paid in full.
 
III.  ACKNOWLEDGEMENT OF INDEBTEDNESS AND SECURITY
 
3.01  Acknowledgment of Indebtedness.   The Debtors acknowledge and agree that
they are jointly and severally liable to the Lenders under the Original Loan, as
of the Effective Date, for the principal sum of USD$600,000, plus interest
accruing from April 1, 2012 which will continue to accrue at a rate of twelve
percent (12%) of such principal plus four percent (4%) of balance of the credit
facilityin the Agent’s account but not yet drawn (collectively, the
“Indebtedness”).Concurrently with the execution of this Agreement, the Debtors
shall pay:
 
(a)  
to Kalamalka, on behalf of the Lenders, an amount equivalent to $197.26
multiplied by the number of days from April 1, 2012 to the Effective Date
inclusive, in payment of the interest accruing under the Original Loan; and

 
(b)  
to Kalamalka for its own account, an amount equivalent to $166.67 multiplied by
the number of days from April 1, 2012 to the Effective Date inclusive, in
payment of the monitoring fee owing by the Debtors under the Original Loan.

 
The principal sum advanced under the Original Loan shall be the principal sum
under the Replacement Loan.
 
3.02  Acknowledgment of Security.   The Debtors hereby confirm that the Security
is valid and enforceable and constitutes security for all of the Indebedness and
that the Security shall remain in full force and effect for the benefit of
Kalamalka and the Lenders following the execution of this
Agreement.  Notwithstanding the foregoing, Kalamalka agrees to release the
security provided by Vampt Canada upon the later of:
 
(a)  
the release of the Guarantee(as defined below) as more particularly set out
below; and

 
(b)  
the transfer of registered ownership of all of the issued and outstanding shares
of Vampt Brewing from Vampt Canada to Vampt USA and delivery to Kalamalka of the
share certificate re-issued for the Pledged Shares and executed instruments of
transfer in blank.

 
 
3

--------------------------------------------------------------------------------

 
 
3.03  Guarantee.   Upon execution of this Agreement, Vampt Canadashall execute
the guarantee in the form attached hereto as Schedule “A” (the
“Guarantee”).  The parties hereto intend that the Guarantee shall remain in full
force and effect until such time as the Merger has completed and the Coronado
Exchange Warrants have been issued to the Lenders and Kalamalka as set out in
Section 5.02 and delivered to Kalamalka. Kalamalka covenants to release Vampt
Canada from its obligations under the Guarantee within seven (7) days after the
conditions set out in this Section 3.03 are met.
 
3.04  Additional Terms under the Replacement Loan.   The parties hereto have,
subject to Section 3.06 below, agreed to the following terms in connection with
the Replacement Loanand Security as follows:
 
(a)  
Vampt USA shall replace Vampt Canada asco-debtor with Vampt Brewing under the
Loan;

 
(b)  
the term of the Loan will end on March 31, 2014;

 
(c)  
in addition to any warrants of Vampt Canada previously earned by Kalamalka and
the Lenders, such parties shall receive the Coronado Warrants as more
particularly set out in Section 5.02;

 
(d)  
the maximum principal available under the loan facility will be reduced from two
million dollars (USD$2,000,000) to one million, two hundred thousand dollars
(USD$1,200,000);

 
(e)  
Vampt USA and Vampt Brewing may call upon Kalmalka to arrange additional funding
under the loan facility up to a total of $1.2M including the principal sum owing
under the Replacement Loan;

 
(f)  
such additional funding shall be subject to:



(i)  
the Replacement Loan being in good standing, with no continuing default, and
there being no event(s) constituting a Material Adverse Effect (as defined in
the Promissory Notes); and



(ii)  
Coronado issuingtransferrable warrants for common shares of Coronado at an
exercise price of $0.75 per share, with an expiration date of March 31, 2014, to
Kalamalka or at the direction of Kalamalka in its sole discretion, equivalent to
the number of common shares of Coronado which is the product of the total
additional funds advanced under the Loan divided by $0.75;

 
(g)  
any margin shortfall under the terms of the Replacement Loan and calculated as
at the date of the Merger will be the joint and several responsibility of Vampt
USA, Vampt Canada and Vampt Brewing (the “VamptParties”), which parties shall
deposit to the Kalamalka account no later thanthirty (30) days following the
Merger, and from time to time thereafter,such amount necessary to remediate any
shortfall in the margin, the calculation of which shall be more particularly set
out in Section 3.05 and 3.06;

 
(h)  
the monitoring fees payable to the Agent shall be reduced from the original
$5,000 plus HST each month for the balance of the Loan to the following amounts:



(i)  
from the Effective Date to April 30, 2012, $5,000 plus HST per month;



(ii)  
from May 1, 2012 to March 31, 2013, $2,000 plus HST per month; and



(iii)  
from April 1, 2013 to  such time as the Replacement Loan is paid in full, $1,000
plus HST per month.

 
 
4

--------------------------------------------------------------------------------

 
 
3.05  Margining Obligations.   The parties acknowledge and agree that Vampt
Brewing must maintain a borrowing base equivalent to a discount factor of 0.90
multiplied by the value of the sum of the inventory plus the accounts receivable
as more particular set out in the Replacement Loan documentation.
 
3.06  Margining Accommodation.   Kalamalka acknowledges that notwithstanding
that the audited financial statements of Vampt USA for the year ended December
31, 2011 prepared by KPMG LLP state an inventory figure of $255,674 which is
well below the required margin under the Original Loan and will be under the
Replacement Loan, without limiting any of its rights at law or in equity under
the Original Loan, Replacement Loan and Security, Kalamalka agrees to recognize
Vampt USA’s management valuation of the inventory per 3.06(a) over that of KPMG
LLP  provided that Vampt Brewing and Vampt USA:
 
(a)  
provide to Kalamalka within seven (7) days of the Effective Date a detailed
inventory summary and receivables listing as at March 31, 2011 and management’s
reasonable calculation of the amount of the margin deficiency as at that date;

 
(b)  
provide to Kalamalka within fourteen (14) days of the Effective Date a copy of
the audit working paper or other confirmation reasonably satisfactory to the
Agent that the inventory valuation adjustment in the audited financial
statements of Vampt Beverage USA, Corp. for the period ending December 31, 2011
is related primarily to the anticipated sales absorption and the product
expiration dates;provide to Kalamalka, within twenty (21) days of the Effective
Date, an informal business plan for Vampt Brewing in a form reasonably
acceptable to Kalamalka and containing a sufficient level of detail to:



(i)  
reasonably support that the current value of the inventory is such that the
valuation adjustment of KPMG can be suspended for a temporary period until
further current sales performance data can be obtained; and



(ii)  
demonstrate the strategy and method by which Vampt Brewing plans to get back
on-side with respect to the margin requirements under the Replacement Loan;



and provide any updates to such business plan, from time to time;
 
(c)  
provide to Kalamalkaduring the term of the Replacement Loan on a best efforts
basis a standard weekly report on the sales of Vampt Brewing and its compliance
with the margining budget, both of which shall indicate achievement of the
objectives set out in the business plan;

 
(d)  
provide to Kalamalka during the term of the Replacement Loan standard monthly
margin reports to Kalamlaka within ten (10) business days of each month end,
commencing with a report for the month ending April 30, 2012; and

 
(e)  
use commercially reasonable efforts in the proper execution of the business plan
and continue to provide sufficient justification for the inventory valuation
using commercially reasonable judgement and methods.

 
3.07  ABC Brewing Consent.   Following the documentation of the Replacement Loan
and the Merger, Vampt Brewing will use best efforts to obtain the consent of
Associated Brewing Company, Inc. to the change in control of Vampt Brewing (if
any), pursuant to Section 19 of the ABC Brewing Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
IV.  REPRESENTATIONS AND WARRANTIES
 
4.01  VamptParties’Representations and Warranties.   Each of the Vampt Parties
represents and warrants to Kalamalka, and acknowledges that Kalamalka is relying
on such representations and warranties in entering into this Agreement, that:
 
(a)  
it is duly incorporated and organized in accordance with the laws of its
jurisdiction of incorporation and extra-provincially registered in those
jurisdictions where it carries on business and is in good standing in each such
jurisdiction; and

 
(b)  
it is duly authorized to enter into this Agreement and the entering into of this
Agreement and the carrying out of its obligations hereunder does not and will
not conflict with its constating documents, any agreement to which it is a
party, or applicable law.

 
4.02  Vampt USA Representations and Warranties.   Vampt USArepresents and
warrants to Kalamalka, and acknowledges that Kalamalka is relying on such
representations and warranties in entering into this Agreement, that:
 
(a)  
pursuant to the Merger Agreement and other agreements and documents related to
the Merger, all warrantsfor common shares of Vampt USA, whether pre-Merger or
post-Merger, will be exchanged for warrants for common shares in Coronado on
similar terms as such Vampt USA warrants at a rate of 1 Vampt USA warrant for
0.75 Coronado warrants;

 
(b)  
the obligations of Vampt USA will become the obligations of the surviving
corporation following the Merger including, without limitation, the obligations
of Vampt USA to Kalamalka and the Lenders under this Agreement and under the
Loan and the Security;

 
(c)  
the terms and conditions set out in this Agreement and the documents
contemplated hereby do not and will not constitute a breach of any agreement,
including the agreements entered into by Vampt USA pursuant to the Merger; and

 
(d)  
to the best of the knowledge of Vampt USA, all of the conditions precedent set
out in the Merger Agreement have been met or waived by all parties to such
agreement.

 
4.03  Survival.   The representations and warranties of each of theVampt
hereunder shall survive the Closing and, notwithstanding the Closing and the
delivery of the Coronado Exchange Warrants, and notwithstanding the waiver of
any condition by Kalamalka, the representations, warranties, covenants and
agreements of each of the Vampt Parties shall (except where otherwise
specifically provided in this Agreement) survive the Closing and shall continue
in full force and effect for a period of three (3) years from the Closing Date
for all matters, except with respect of a claim for breach of any of the
representations and warranties by any Vampt Party in or pursuant to this
Agreement involving fraud or fraudulent misrepresentation on the part of that
Vampt Party may be made against such Vampt Party at any time following the
Closing Date, subject only to applicable limitation periods imposed by law.
 
 
6

--------------------------------------------------------------------------------

 
 
V.  COVENANTS
 
5.01  Covenants of Vampt Parties.   In addition to the other covenants contained
in this Agreement, each of the Vampt Partiesjointly and severally covenant and
agree as follows:
 
(a)  
that all of the recitals to this Agreement are true;

 
(b)  
that they have no claims or causes of action against the Debtor or Kalamalka
with respect to the Loan, the Security or otherwise;

 
(c)  
to comply with all of the terms of this Agreement;

 
(d)  
to comply with all of the terms of the Loan and the Security and the Replacement
Loan and any replacement Security;

 
(e)  
to reimburse Kalamalka for all professional fees and expenses incurred by
Kalamalka to date and to pay all additional fees and expenses incurred by
Kalmalka for legal or other professional services which Kalamalka incurs as a
result of the negotiation, preparation, execution and delivery of this Agreement
and all documents and instruments relating hereto and the consummation of the
transaction contemplated hereby or the realization upon all or part of the
Security; and

 
(f)  
to use their best efforts and do all things necessary to cause, and to
ensure,that Coronado issues to Kalamalka and the Lenders the Coronado Warrants.

 
5.02  Consideration for Coronado Warrants.   Vampt USA covenants and agrees that
it will issue, no later than the Closing Date, to the persons set out below such
number of warrants for common shares of Vampt USAso as to amount to the
following warrants for common shares of Coronado upon operation of the exchange
mechanism described below (the “Coronado Warrants”).  It is the sole
responsibility of Vampt USA to ensure that there is sufficient consideration
delivered to Coronado for the issue of the Coronado Warrants and that the
Coronado Warrants be validly issued to Kalamalka and the Lenders as follows:
 
(a)  
a total of 800,000 warrants for common shares of Coronado at a price of $0.75
per share, with an expiration date of March 31, 2014, pursuant to certain
subscription agreements entered into by each of the Lenders as follows:

 

 
Name
Warrants
(i)
Bryce Stephens
133,333
(ii)
Art Trojan
266,667
(iii)
David and Marilyn Marcoux
66,666
(iv)
Dr. D.J. Novak Inc.
66,666
(v)
Gerald Freedman
66,666
(vi)
David Willis and Joanne Irving
66,666
(vii)
M77 Inc.
133,333

 



(b)  
400,000 warrants for common shares of Coronado at a price of $0.75 per share,
with an expiration date two (2) years from the date of issue, to Kalamalka;

 
(c)  
a total of 750,000 warrants for common shares of Coronado at a price of $0.17
per share, with an expiration date of March 31, 2014, pursuant to certain
subscription agreements entered into by each of the Lenders as follows:



 
7

--------------------------------------------------------------------------------

 

 
Name
Warrants
(i)
Bryce Stephens
18,750
(ii)
Art Trojan
28,125
(iii)
David and Marilyn Marcoux
9,375
(iv)
Dr. D.J. Novak Inc.
25,000
(v)
Gerald Freedman
9,375
(vi)
David Willis and Joanne Irving
18,750
(vii)
M77 Inc.
18,750
(vii)
Kalamalka Partners Ltd.
621,875

 
with those warrants issued to Kalamalka being transferable.
 
5.03  Cross-Default.   Any breach by any one or more of the Vampt Brewing and
Vampt USA of any of the terms of this Agreement shall be deemed to be a default
by Vampt Brewing and Vampt USA under the  Replacement Loan and the replacement
Security.
 
VI. INDEMNIFICATION
 
6.01  Indemnification.   Each Vampt Party jointly and severally covenants and
agrees with Kalamalka and the Lenders to indemnify Kalamalka and the Lenders
against all liabilities, claims, demands, actions, causes of action, damages,
losses, costs and expenses (including legal fees on a solicitor and own client
basis) suffered or incurred by Kalamalka and the Lenders, directly or
indirectly, by reason of or arising out of:
 
(a)  
any warranties or representations on the part of that Vendor hereunder being
untrue; or

 
(b)  
a breach of any agreement, term or covenant on the part of that Vendor made or
to be observed or performed under this Agreement.

 
6.02  Reliance.   Each of the Vampt Partiesacknowledge and agree that Kalamalka
has entered into this Agreement relying on the warranties and representations
and other terms and conditions of this Agreement notwithstanding any independent
searches or investigations that have been or may be undertaken by or on behalf
of Kalamalka or the Lenders and that no information which is now known or should
be known or which may hereafter become known to Kalamalka or the Lenders, or
their respective officers, directors or professional advisers shall limit or
extinguish the right to indemnification hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
VII.  MISCELLANEOUS
 
7.01  Notices.   Any and all notices required or permitted in connection with
this Agreement shall be in writing and shall be delivered by hand, sent via
certified or registered mail or courier service, or by facsimile. All such
notices shall be delivered, sent or mailed to the addresses set forth below or
to such other address as either party may from time to time designate in
writing:


If to Kalamalka:
 
 
Kalamalka Partners Ltd.
Suite 100, 2903 35th Avenue
Vernon, BC V1T 2S7
Attention: David Willis
Fax: ______________
 
If any one or more of Vampt USA, Vampt Canada or Vampt Brewing:
 
c/o Bacchus Law Corp.
Suite 1820, 9225 West Georgia St.
Vancouver, BC  V6C 3L2
Attention:  Peter Jensen
Fax: _________________



Notices delivered by hand or sent by registered or certified mail or courier
will be deemed to be delivered on the actual date of delivery if such day is a
Business Day and, if not a Business Day, the notice will be deemed to be
delivered on the next Business Day.  Notices sent by facsimile will be deemed to
be delivered on the date of transmission, provided that such transmission occurs
before 4:00 p.m. Vancouver time on a Business Day.  If the transmission occurs
after 4:00 p.m. or on a day that is not a Business Day, the notice will be
deemed to be delivered on the next Business Day.
 
7.02  Modification or Waiver.   Any modification of any provision of this
Agreement must be in writing and signed by authorizing representatives of both
parties.
 
7.03  Severability.   If any term or provision of this Agreement shall be held
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby and each term or provision thereof shall be valid and enforced to the
fullest extent permitted by law.
 
7.04  Non-Waiver.   Waiver by either party of any breach of this Agreement by
the other party in a particular instance shall not operate as a waiver of
subsequent breaches of the same or different kind. The failure of either party
to exercise any rights under this Agreement in a particular instance shall not
operate as a waiver of the party’s right to exercise the same or different
rights subsequent.
 
7.05  Proper Law.   This Agreement will be governed by and construed in
accordance with the law of the Province of British Columbia and the parties
hereby attorn to the jurisdiction of the courts of competent jurisdiction of the
Province of British Columbia in any proceeding hereunder.
 
7.06  FurtherAssurances.   The parties shall with reasonable diligence, do all
such things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each party shall
provide such further documents or instruments required by the other party as may
be reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions whether before or after the Closing Date.
 
7.07  Enurement.   This Agreement and each of the terms and provisions hereof
shall enure to the benefit of and be binding upon the parties and their
respective successors and assigns.
 
7.08  Prevailing Agreement.   This Agreement, together with the Replacement Loan
documentation, constitutes the entire agreement between the Kalamalka, Vampt
Canada, Vampt USA and Vampt Brewing.  In the event of any conflict between the
terms of the Replacement Loan documentation, including without limitation the
replacement Security documentation, and the terms of this Agreement, the terms
of the Replacement Loan documentation shall prevail.
 
7.09  Counterparts and Electronic Means.   This Agreement may be executed in
several counterparts, whether original, facsimile, or other electronic
reproduction, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.




[EXECUTION PAGE TO FOLLOW]
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first above written.




KALAMALKA PARTNERS LTD.
Per:


_______________________________
Authorized signatory




VAMPT BEVERAGE CORP.
Per:


_______________________________
Authorized signatory




VAMPT BREWING COMPANY LIMITED
Per:


_______________________________
Authorized signatory




VAMPT BEVERAGE USA, CORP.
Per:


_______________________________
Authorized signatory
 
 
10

--------------------------------------------------------------------------------

 


SCHEDULE A
FORM OF GUARANTEE
 
GUARANTEE






GUARANTOR: 
VAMPT BEVERAGE CORP.



 
(the “Guarantor”)



CREDITOR:
KALAMALKA PARTNERS LTD., in its capacity as agent for the Lenders

 
 
(the “Agent”)



DEBTORS: 
VAMPT BEVERAGE USA, CORP.and

 
VAMPT BREWING COMPANY LIMITED



 
(together, the “Borrower”)



DEBT: 
USD$600,000



DATED: 
April ___, 2012.



 
(the“Effective Date”)



PROVINCE: 
British Columbia



 
(the “GoverningJurisdiction”)





IN CONSIDERATION of the Agent agreeing to transfer the loan of the Principal Sum
pursuant to an a loan transfer, guarantee and warrant agreement dated April
____, 2012 among the Agent, the Borrower, and the Guarantor, and other good and
valuable consideration, the Guarantor covenants with the Agent as follows:


1. 
DEBT AND SECURITY



 
In this Guarantee, “LoanSecurity” means all accepted letters of offer, loan
agreements, promissory notes, debentures, mortgages, hypothecations, pledges,
assignments and security agreements of any kind which the Agent may hold at any
time as security for the payment of the Principal Sum and all agreements
amending, tending or renewing those security instruments. The Guarantor has read
all of the Loan Security held by the Agent as of the date of this Guarantee.



2. 
GUARANTEE



 
The Guarantor unconditionally guarantees performance by the Borrower of all
promises under the Loan Security and payment by the Borrower of the Principal
Sum, protective disbursements, interest and other amounts the Borrower has
promised to pay under the Loan Security (the foregoing amounts collectively are
called the “OutstandingBalance”).  The Guarantor also promises to pay to the
Agent all legal fees and disbursements, on a solicitor and client basis,
incurred by the Agent in reference to any suit upon this Guarantee.



 
11

--------------------------------------------------------------------------------

 
3. 
LIABILITY AS PRINCIPAL DEBTOR



 
As between the Agent and the Guarantor, the Guarantor is liable as principal
debtor for all of the Borrower's covenants contained in the Loan Security,
notwithstanding any act or omission of the Borrower or of the Agent which might
otherwise operate as a partial or absolute discharge of the Guarantor if the
Guarantor were only a surety.



4. 
LIABILITY NOT DIMINISHED BY ACTS OF THE AGENT OR THE BORROWER



 
Except for payment of all sums due under the Loan Security, payment of the
amount due under this Guarantee, or written discharge, no act or omission of the
Agent or of the Borrower, before or after default, discharges or diminishes the
liability of the Guarantor under this Guarantee and without restricting the
foregoing, the Guarantor covenants with the Agent as follows:



 
(a)
the Agent may grant time and other indulgences to the Borrower, to a guarantor,
or to any other person liable for all or any portion of the Principal Sum;



 
(b)
the Agent may modify, extend or renew (in either case, on the then current, or
on new, terms), exchange, abstain from perfecting, discharge or abandon the Loan
Security or any part of it or anything mortgaged or charged by it;



 
(c)
the Agent may enter into any agreement with the Borrower to vary the terms of
any agreement affecting the payment or repayment of Principal Sum, including a
change in the rate of interest chargeable on the Principal Sum;



 
(d)
the Agent may enter into any agreement or accept any compromise that has the
effect of diminishing or extinguishing the liability of the Borrower to the
Agent or the value of the Loan Security or the value of anything mortgaged by
it;



 
(e)
the Agent need not ascertain or enforce compliance by the Borrower or any other
person with any covenant under the Loan Security;



 
(f)
the Agent bears no responsibility for any neglect or omission with respect to
anything mortgaged under the Loan Security, either during possession by the
Borrower or by any third party or by the Agent or by anyone on behalf of the
Agent;



 
(g)
the Agent is not bound to seek recourse against the Borrower before requiring
payment from the Guarantor and the Agent may enforce its various remedies under
this Guarantee and the Loan Security or any part of it at any time, in any
manner and in any order as the Agent may choose;



 
(h)
the Agent bears no duty to the Guarantor in respect of the liquidation of
anything mortgaged under the Loan Security and, without restricting the
foregoing, it is under no duty to avoid waste of, to obtain a fair price for or
to avoid neglect in the liquidation of anything mortgaged under the Loan
Security;



 
(i)
the Agent has no obligation to ensure that any Loan Security, other guarantee or
security collateral to a guarantee is executed, perfected or delivered and, if
by reason of want of authority or failure of execution and delivery or failure
to comply with laws respecting perfection and registration of instruments or any
other reason, any intended Loan Security, guarantee or collateral security is
not granted, is unenforceable or becomes unenforceable, the liability of the
Guarantor under this Guarantee remains enforceable and undiminished; and



 
(j)
the Guarantor confirms and agrees that any modifications of the loan terms or
Loan Security may be agreed upon directly between the Agent and the Borrower
without notice to the Guarantor and without the Guarantor’s further concurrence.



 
12

--------------------------------------------------------------------------------

 
5. 
SUBROGATION



 
The Guarantor shall not be subrogated in any manner to any right of the Agent
until all money due to the Agent under the Loan Security is paid.



6. 
RELEASE



 
If more than one person guarantees any of the obligations of the Borrower to the
Agent under this Guarantee or any other instrument, the Agent may release any of
those persons on any terms the Agent chooses and each person executing this
Guarantee who has not been released shall remain liable to the Agent under this
Guarantee as if the person so released had never guaranteed any of the
obligations of the Borrower.



7. 
PAYMENT AND REMEDYING DEFAULTS



 
The Guarantor shall pay the amount guaranteed or rectify any default immediately
upon receiving a demand from the Agent and shall do so whether or not the Agent
has exhausted its recourses against the Borrower, other parties, the Loan
Security or anything mortgaged under the Loan Security.  A demand is effectually
made when a letter is posted to the address of the Guarantor last known to the
Agent.



8. 
NO COLLATERAL AGREEMENTS OR REPRESENTATIONS



 
Any agreement between the Agent and the Guarantor diminishing the liability of
the Guarantor under this Guarantee, altering any term of this Guarantee or
imposing any condition against the operation of any such term is of no further
force or effect.  Any representation made by the Agent having such effect is
waived.  The Guarantor warrants that there are no agreements, representations or
conditions that have been relied upon by the Guarantor that are not expressed in
this Guarantee.



9. 
CHANGES MUST BE IN WRITING



 
This Guarantee may only be amended by writing executed by the Agent.  No
agreement has the effect of diminishing or discharging the liability of the
Guarantor under this Guarantee unless the agreement is in writing and executed
by the Agent.  The Guarantor shall not rely upon any future representation made
by the Agent in respect of the liability of the Guarantor under this Guarantee
unless such representation is in writing executed by the Agent.



10. 
JURISDICTION



 
The laws of the Governing Jurisdiction shall govern the enforcement of this
Guarantee and the Guarantor agrees to submit to the jurisdiction of the Courts
of the Governing Jurisdiction.



11. 
ASSIGNS



 
This Guarantee is binding upon the Guarantor and the Guarantor's successors and
assigns and shall enure to the benefit of the Agent, its successors and
assigns.  The Agent may assign this Guarantee.





IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guarantee as
of the Effective Date.


VAMPT BEVERAGE CORP.
by its authorized signatory(ies):




___________________________________
Authorized signatory




___________________________________
Authorized signatory


13


